Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “weighs at least 500kg”, and the claim also recites “preferably 1000kg, and/or a holding structure weighs at least 200kg, preferably 400kg” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathmann et al. (EP 2907775).

1. Rathmann et al. teach:
(Currently Amended) An actuated machine/mining conveyor belt drive system 30 comprising: 
a main frame 40 & 42; 
a machine shaft 34 mounted on the main frame by means of a bearing module 36 & 38; 
a gearless torque motor 48/50/74 coupled to the machine shaft for driving a rotation of the machine shaft (fig 2); 
a torque arm 54/58/76 coupled to the gearless torque motor; and 
a catching structure 82, 84 & 86, wherein the gearless torque motor is coupled to the machine shaft such that the gearless torque motor is capable of following a translational movement of the machine shaft (fig 4), wherein the torque arm is coupled to the gearless torque motor for inhibiting a rotational motion of the gearless torque motor, relative to the main frame (excerpt below), about a central axis 34 of the gearless torque motor, and wherein the catching structure is arranged underneath the gearless torque motor for catching and holding the gearless torque motor in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (fig 4).  

    PNG
    media_image1.png
    325
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    92
    867
    media_image3.png
    Greyscale

2. Rathmann et al. teach:
 (Original) The actuated machine according to claim 1, wherein the gearless torque motor includes a stator portion 50 and a rotor portion 52.  
3. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure is separated from the gearless torque motor by an air gap and/or wherein the catching structure is mounted directly on the main frame (fig 4 above).  
4. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 1, wherein the gearless torque motor is coupled to the machine shaft such that the machine shaft carries at least 50% or at least 90% of the gearless torque motor's weight.  

    PNG
    media_image4.png
    104
    844
    media_image4.png
    Greyscale

5. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein a first end portion of the torque arm is attached to the gearless torque motor and/or a part rigidly connected to the gearless torque motor such as to inhibit the rotational motion of the gearless torque motor, relative to the main frame, about a central axis of the gearless torque motor (re rejection of claim 18 below).  


6. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure includes a holding structure and/or a supporting structure 80 (re rejection of claim 19 below).  
7. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 5, wherein a second end portion of the torque arm is attached to at least one of a first group, the first group including: the catching structure, a holding structure 82/84/86, a supporting structure 80, and the main frame (fig 4 above).  
8. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 6, wherein the holding structur
9. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 6, wherein the supporting structure supports the holding structure's weight and/or the gearless torque motor's weight in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (figs 2 & 4).  
10. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 6, wherein the holding structure includes at least one stopper for stopping and holding the gearless torque motor in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (fig below).  

    PNG
    media_image5.png
    467
    619
    media_image5.png
    Greyscale

11. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the actuated machine further includes at least one of a second group, wherein the at least one of the second group is separated by an air gap from the gearless torque motor, the second group including: a holding structure, a supporting structure 80, and a stopper (the air gap is between the motor and the support structure, fig 4).  


12. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure's weight is supported by the main frame (fig 2/4).  
13. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 11, wherein an air gap decouples the at least one of the second group's 80 weight from the gearless torque motor, the at least one of the second group's 80 weight is not supported by the machine shaft and/or the at least one of the second group's weight is not supported by the gearless torque motor (fig 4).  
14. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the machine shaft is provided for driving a conveyor belt (via pulley 32, fig 2).  
15. (Currently Amended) The actuated machine according to claim 1, wherein the gearless torque motor weighs at least 500kgSerial No. PendingPreliminary Amendment Page 6preferably 1000kg, and/or a holding structure weighs at least 200kg, preferably 400kg.  
16. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the catching structure is separated from the gearless torque motor by an air gap and/or wherein the catching structure is mounted directly on the main frame (re rejection of claim 3 above).  



17. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the gearless torque motor is coupled to the machine shaft such that the machine shaft carries at least 50% or at least 90% of the gearless torque motor's weight (excerpt above).  
18. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein a first end portion 54/58/76 of the torque arm is attached to the gearless torque motor and/or a part rigidly connected to the gearless torque motor such as to inhibit the rotational motion of the gearless torque motor, relative to the main frame, about a central axis of the gearless torque motor (figs 2 & 4).  
19. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the catching structure includes a holding structure and/or a supporting structure (80/82/84/86, fig 4).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832